                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:09-CR-00049-KDB-DCK
 UNITED STATES OF AMERICA,                        )
                                                  )
                  Plaintiff,                      )
                                                  )
     v.                                           )                     ORDER
                                                  )
 DAVID MARK LOWMAN,                               )
                                                  )
                  Defendant.                      )
                                                  )

          THIS MATTER is before the Court on Defendant’s pro se motion to correct inaccurate

language in Defendant’s Presentence Investigation Report. (Doc. No. 400).

          Defendant was charged, pled guilty, and was sentenced in part under 18 U.S.C. § 924(c)

for possession of a firearm in furtherance of drug trafficking. (Doc. No. 72: First Superseding Bill

of Indictment; Doc. No. 259: Judgement). The revised final presentence investigation report

accurately states the charges under 18 U.S.C. § 924(c), describing them as “Possession of a Firearm

During and In Relation to a Crime of Violence or a Drug Trafficking Crime”. (Doc. No. 247).

The statute, in relevant part, imposes a minimum five year sentence for “any person who, during

and in relation to any crime of violence or drug trafficking crime. . . uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm.” 18 U.S.C. § 924(c)(1)(A). The

descriptive language utilized by the indictment, presentence report, and judgement are consistent

with the underlying offense.

          IT IS THEREFORE ORDERED that Defendant’s motion to to correct the language of

the presentence investigation report is DENIED.        Signed: July 14, 2021
